IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 39935/39965

STATE OF IDAHO,                )                        2013 Unpublished Opinion No. 477
                               )
     Plaintiff-Respondent,     )                        Filed: May 2, 2013
                               )
v.                             )                        Stephen W. Kenyon, Clerk
                               )
JOSEPH DARRELLD MAESTAS, aka   )                        THIS IS AN UNPUBLISHED
JOSEPH DARRELL MAESTAS; JOSEPH )                        OPINION AND SHALL NOT
DARRYL MAESTAS; JOSEPH DARRELD )                        BE CITED AS AUTHORITY
MAESTAS,                       )

       Defendant-Appellant.


       Appeals from the District Courts of the Fourth and Third Judicial Districts, State
       of Idaho, Ada and Canyon Counties. Hon. Ronald J. Wilper, District Judge; Hon.
       Molly J. Huskey, District Judge.

       Orders denying Idaho        Criminal    Rule    35   motions   for    reduction   of
       sentences, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sarah E. Tompkins, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                and MELANSON, Judge

PER CURIAM
       In docket number 39935, Joseph Darrelld Maestas, aka Joseph Darrell Maestas, Joseph
Darryl Maestas, Joseph Darreld Maestas, pled guilty to burglary, Idaho Code § 18-1401, and
grand theft, I.C. §§ 18-2403(1), 18-2407(1)(b).       The district court sentenced Maestas to a
concurrent, unified term of ten years, with two years determinate, for each conviction. In docket
number 39965, Maestas pled guilty to burglary. I.C. § 18-1401. The district court sentenced
Maestas to a unified term of ten years, with two years determinate, to run concurrently with



                                               1
Maestas’s sentences in docket number 39935. Maestas filed Idaho Criminal Rule 35 motions in
both cases seeking a reduction of his sentences. The district court denied the motions. Maestas
appealed in both cases, and the two cases have been consolidated on appeal.
       A motion for reduction of sentence under Rule 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Maestas’s Rule 35 motions, we conclude
no abuse of discretion has been shown. Therefore, the district courts’ orders denying Maestas’s
Rule 35 motions are affirmed.




                                               2